December 17, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549-4720 Re: American Century Investment Trust (the "Registrant") 1933 Act File No. 033-65170 1940 Act File No. 811-07822 Ladies and Gentlemen: Pursuant to Rule 497(e) under the Securities Act of 1933, the Registrant hereby submits for filing interactive data relating to the supplement filed with the Securities and Exchange Commission on November 29, 2012 under Rule 497(e) (Accession No.0001437749-12-012296) to the Inflation Protection Bond Fund prospectus dated August 1, 2012. The purpose of this filing is to submit an XBRL interactive data file in the manner provided by Rule 405 of Regulation S-T, General Instruction C.3.(g) of Form N-1A, and Rule 497(e). If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-4916. Sincerely, /s/ Daniel K. Richardson Daniel K. Richardson Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO 64141-0141 www.americancentury.com Inflation Protection Bond Fund December 17, 2012 EXPLANATORY NOTE On behalf of the Inflation Protection Bond Fund, a series of American Century Investment Trust (the “Trust”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. The interactive data file included as an exhibit to this filing relates to the prospectus supplement filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(e) under the Securities Act on November 29, 2012; such filing (Accession Number 0001437749-12-012296) is incorporated by reference into this Rule 497 Document. EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 1
